ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 16-078 of JOSEPH ALBANO of HASBROUCK HIGHTS, who was admitted to the bar of this State in 1987;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep a client reasonably informed about the status of a matter);
And the parties having agreed that respondent’s conduct violated RPC 1.1(a), RPC 1.1(b), RPC 1.3, and RPC 1.4(b), and that said conduct warrants a censure or lesser discipline;
And the Office of Attorney Ethics and respondent having further agreed that respondent should be required to provide the Office of Attorney Ethics with proof of his continued treatment by a mental health professional;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Nos. XIV-2015-0149E, XIV-2015-0150E, and XIV2015-0151E;
And the Disciplinary Review Board having further determined that respondent should be required to provide the Office of *369Attorney Ethics with proof of respondent’s continued treatment by a mental health professional through 2016;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that JOSEPH ALBANO of HASBROUCK HIGHTS is hereby censured; and it is further
ORDERED that respondent shall submit proof to the Office of Attorney Ethics of his continued treatment by a mental health professional approved by the Office of Attorney Ethics through 2016; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.